Name: Commission Regulation (EC) No 1457/94 of 23 June 1994 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 6. 94 Official Journal of the European Communities No L 157/31 COMMISSION REGULATION (EC) No 1457/94 of 23 June 1994 altering the import levies on products processed from cereals and rice (EC) No 121 1 /94 Q, as last amended by Regulation (EC) No 1422/94 (8); Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1 579/74 (9), as last amended by Regulation (EEC) No 1 740/78 (10), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Article 11 (3) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1 544/93 (4), and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (*), as amended by Regulation (EC) No 3528/93 (6), Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on products processed from cereals and rice covered by Commission Regulation (EEC) No 1620/93 (") as fixed in the Annex to amended Regulation (EC) No 1211 /94 are hereby altered to the amounts set out in the Annex. Article 2 This Regulation shall enter into force on 24 June 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 June 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 196, 5. 8 . 1993, p. 22. 0 OJ No L 166, 25. 6. 1976, p. 1 . (4) OJ No L 154, 25. 6. 1993, p. 5. (0 OJ No L 387, 31 . 12. 1992, p. 1 . ¥) OJ No L 320, 22. 12. 1993, p. 32. O OJ No L 133, 28 . 5 . 1994, p . 30 . (8) OJ No L 155, 22. 6 . 1994, p. 17. O OJ No L 168, 25. 6 . 1974, p. 7. H OJ No L 202, 26. 7. 1978 , p. 8 . (") OJ No L 155, 26. 6. 1993, p. 29. No L 157/32 Official Journal of the European Communities 24. 6. 94 ANNEX to the Commission Regulation of 23 June 1994 altering the import levies on products processed from cereals and rice (ECU/ tonne) (ECU/tonne) CN code Import levies f) ACP Third countries (other than ACP) CN code Import levies f7) ACP Third countries (other than ACP) 110220 10 183,78 189,82 1102 20 90 104,14 107,16 1103 13 10 183,78 189,82 1103 13 90 104,14 107,16 1103 29 40 183,78 189,82 1104 19 50 183,78 189,82 110423 10 163,36 166,38 1104 23 30 163,36 166,38 1104 23 90 104,14 107,16 1104 30 90 76,58 82,62 1106 20 90 1 60,75 (2) 184,93 1108 12 00 164,38 184,93 1108 1300 164,38 184,930 1108 14 00 82,19 184,93 1108 19 90 82,19 (2) 184,93 1702 30 51 214,41 311,13 1702 30 59 164,38 230,87 1702 30 91 214,41 311,13 1702 30 99 164,38 230,87 1702 40 90 164,38 230,87 1702 90 50 164,38 230,87 1702 90 75 224,62 321,34 1702 90 79 156,21 222,70 2106 90 55 164,38 230,87 2302 10 10 45,90 51,90 2302 10 90 98,35 104,35 2302 20 10 45,90 51,90 2302 20 90 98,35 104,35 2302 30 10 45,90 (8) 51,90 2302 30 90 98,35 (8) 104,35 2302 40 10 45,90 51,90 2302 40 90 98,35 104,35 2303 10 11 204,20 385,54 (2) In accordance with Regulation (EEC) No 715/90 the levy shall not be charged on the following products originating in the African, Caribbean and Pacific States :  products falling within CN code ex 071410 91 ,  products falling within CN code 07149011 and arrow-root falling within CN code 071490 19,  flours and meal of arrow-root falling within CN code 1106 20,  arrow-root starch falling within CN code 1108 19 90 . Q Pursuant to amended Regulation (EEC) No 3834/90, the levy on importation into the Community of products of CN code 1 108 13 00 is reduced by 50 % within the limit of a fixed quantity of 5 000 tonnes. Q No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. (8) Under the terms of Regulation (EEC) No 3763/91 the levy does not apply to wheat bran originating in the African, Caribbean and Pacific States (ACP) and directly imported into the French department of Reunion .